386 U.S. 348 (1967)
GULF-CANAL LINES, INC., ET AL.
v.
UNITED STATES ET AL.
No. 947.
Supreme Court of United States.
Decided March 20, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS.
Harry C. Ames, Jr., T. Randolph Buck, Nuel D. Belnap and Richard J. Hardy for appellants.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and Fritz R. Kahn for the United States et al.
Nuel D. Belnap and Richard J. Hardy for Waterways Freight Bureau, as amicus curiae, in support of appellants.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.